Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-9 and 15-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Joshi et al. (Pub NO. Us 2001/0030543 A1; hereinafter Joshi).
Regarding Claim 1, Joshi teaches a method (See method in Fig. 1-Fig. 7; See [0076]-[0082]) of monitoring grain conditions comprising (See [0055]), with an active planar cavity resonator (See Ring resonator in Fig. 6 and Fig. below) located in 

    PNG
    media_image1.png
    473
    903
    media_image1.png
    Greyscale

Regarding Claim 2, Joshi teaches the method of claim 1 wherein said grain is a stored grain bulk (See [0003], [0021]).
Regarding Claim 3, Joshi teaches the method of claim 1 wherein said grain is a sample volume of grain extracted from a larger source of bulk grain (it is interpreted industrial articles is extracted from large source; See [0001], [0003]).
Regarding Claim 4, Joshi teaches the method of claim 1, wherein said grain is a singular kernel of grain (individual kernel grain; See [0003], [0039]).
Regarding Claim 5, Joshi teaches the method of claim 4 wherein the singular kernel of grain is received on a kernel-shaped support surface of a dielectric support (See [0039]-[0040]) fixed to the activator planar cavity resonator to ensure placement of said kernel in a predetermined position relative thereto (placement of kernel is fixed relative to resonator in Fig. 6; See [0045]).
Regarding Claim 6, Joshi teaches the method of claim 1 wherein the active planar cavity resonator resides in a position exposed to direct contact with said grain (resonator resides in position to direct contact with grain in Fig. below; See [0045]).

    PNG
    media_image2.png
    488
    903
    media_image2.png
    Greyscale

Regarding Claim 7, Joshi teaches the method of claim 1 comprising monitoring operating characteristics of a plurality of active planar cavity resonators dispersed at different locations throughout a volume of grain (See three resonators in Fig. 8(a) and Fig. below).

    PNG
    media_image3.png
    560
    353
    media_image3.png
    Greyscale

Regarding Claim 8, Joshi teaches the method of claim 1 comprising using a containment structure delimiting boundary walls around the active planar cavity resonator to a contain said grain (See Fig. 6 and Fig below).

    PNG
    media_image4.png
    539
    931
    media_image4.png
    Greyscale

Regarding Claim 9, Joshi teaches the method of claim 1 comprising using said detectable shifts to monitor pest-related conditions within the grain (prevention of insect; See [0009], [0055]).
Regarding Claim 15, Joshi teaches the method of claim 9 wherein the active planar resonator occupies a curved plane (See resonator is curved shape in Fig. below) and is thereby operable to detect a pest from multiple direction faced by said curved plane (detects moisture from multiple direction and moisture is related to pest; See [0009], [0026]-[0030]).

    PNG
    media_image5.png
    460
    934
    media_image5.png
    Greyscale

Regarding Claim 16, Joshi teaches the method of claim 1 comprising using said detectable shifts to monitor moisture conditions within the grain (See [0050]-[0054]).
Regarding Claim 17, Joshi teaches in combination with grain bin for storing bulk grain (grain is material under test in Fig. 6 and Fig. below; See [0003], [0021]), at least one sensor placed within or proximate an interior of the grain bin (See sensor in Fig. 1 and it is close to grain in Fig. 6) and comprising an active planar cavity resonator (See resonator in Fig. 6 and Fig. below) of which at least one operating characteristic (operating characteristics is moisture content; See [0050]-[0054]) will undergo a shift in response to changes in conditions in said bulk grain proximate said active planar cavity resonator (See [0055]).

    PNG
    media_image1.png
    473
    903
    media_image1.png
    Greyscale

Regarding Claim 18,  Joshi teaches a grain sample tester  (See tester in Fig. 1-Fig. 7; See [0076]-[0082]) comprising a container (See container if Fig. 6 and Fig. below) with an interior space for holding a sample of grain (See container has space to hold bulk grain/material under test in Fig. 6 and Fig. below) extracted from a larger source of bulk grain (it is interpreted industrial articles is extracted from large source; See [0001], [0003]), and an active planar cavity resonator (See Ring resonator in Fig. 6 and Fig. below) situated within or proximate said interior space of the container (See Fig. below) such that an operating characteristic of the active planar cavity resonator (operating characteristics is moisture content; See [0050]-[0054]) will undergo a shift in response to changes in conditions within said sample of grain (See [0055]).

    PNG
    media_image4.png
    539
    931
    media_image4.png
    Greyscale

Regarding Claim 19, Joshi teaches a sensor (See sensor in Fig. 1-Fig. 7; See [0076]-[0082]) comprising an active planar cavity resonator (See Ring resonator in Fig. 6 and Fig. below) of which at least one operating characteristic will undergo a shift in response to changes in conditions proximate said active planar cavity resonator (operating characteristics is moisture content; See [0050]-[0054]), wherein said active planar cavity resonator occupies a curved plane (See resonator is curved shape in Fig. below) and is thereby operable to detect conditions in multiple directions faced by said curved plane (detects moisture from multiple direction and moisture is related to pest; See [0009], [0026]-[0030]).

    PNG
    media_image5.png
    460
    934
    media_image5.png
    Greyscale

Regarding Claim 20, Joshi teaches a grain sample tester (See tester in Fig. 1-Fig. 7; See [0076]-[0082]) comprising an active planar cavity resonator (See Ring resonator in Fig. 6 and Fig. below) and a dielectric support (material to be tested is grain in Fig. 6 and Fig. below and has dielectric support; See [0039]-[0040]) that is affixed to said active planar cavity resonator (placement dielectric/material under test is fixed relative to resonator in Fig. 6; See [0045]) and comprises a kernel-shaped support surface (placement of kernel is fixed relative to resonator in Fig. 6; See [0045]) configured to receive and hold a singular grain kernel (individual kernel grain; See [0003], [0039]) thereon in a predetermined position relative to said active planar cavity resonator (placement of kernel is fixed relative to resonator in Fig. 6; See [0045]) to enable detection of conditions within said singular grain kernel through monitoring of .


    PNG
    media_image1.png
    473
    903
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of VERMEULEN et al. (Pub NO. US 2017/0303791 A1; hereinafter Vermuelen).
Regarding Claim 10, Joshi teaches the method of claim 9. Joshi is silent about comprising distinguishing the presence of different pest species from one another based on detectable shifts of different magnitude.
Vermuelen teaches regarding detecting insect (insect is plaque according dictionary.com “A thin film composed of bacteria, mucus, and food particles that forms on the surfaces of teeth”; See abstract) comprising distinguishing the presence of different pest species from one another based on detectable shifts of different magnitude (frequency changes when chosen plaque is different from other plaque; See [0022], [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Joshi by distinguishing the presence of different pest species from one another based on detectable shifts of different magnitude, as taught by Vermuelen in order to detect plaque (Vermuelen; [0002]).
7.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Koyama et al. (Pub NO. US 2011/0223620 A1; hereinafter Koyama).
Regarding Claim 13, Joshi teaches the method of claim 9. Joshi is silent about comprising adjusting a temperature of at least part of an environment in which the grain resides to a temperature range in which a targeted pest type is known to be active, then monitoring the operating characteristic of said active planar cavity resonator for a detected shift that indicates presence of said one or more targeted pest types in said environment.
Koyama teaches regarding detecting pest in food (pest is bacteria; See abstract) comprising adjusting a temperature of at least part of an environment in which the grain resides to a temperature range (See [0022], [0053], [0057]) in which a targeted pest type is known to be active (See [0060]), then monitoring the operating characteristic of said active planar cavity resonator (crystal resonator; See [0060]) for a detected shift that indicates presence of said one or more targeted pest types in said environment (frequency changes if bacteria is present; See [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Joshi by adjusting a temperature of at least part of an environment in which the grain resides to a temperature range in which a targeted pest type is known to be active, then monitoring the operating characteristic of said active planar cavity resonator for a detected shift that indicates presence of said one or more targeted pest types in said environment, as taught by Koyama in order to detect the presence of microorganisms (Koyama; [0002]).
Regarding Claim 14, Joshi teaches the method of claim 3. Joshi is silent about comprising using said detectable shifts to monitor pest-related conditions within the 
Koyama teaches regarding detecting pest in food (pest is bacteria; See abstract) comprising using said detectable shifts to monitor pest-related conditions within the grain, including adjusting a temperature (See [0022], [0053]) of at least part of said sample volume of grain (sample volume of grain is sample volume of food; See [0061]) to a temperature range (See [0057]) in which one or more targeted pest types are known to be active (See [0060]), then monitoring the operating characteristic of said active planar cavity resonator (crystal resonator; See [0060]) for a detected shift that indicates presence of said one or more targeted pest types in the sample volume of grain (frequency changes if bacteria is present and grain is food; See [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Joshi by using said detectable shifts to monitor pest-related conditions within the grain, including adjusting a temperature of at least part of said sample volume of grain to a temperature range in which one or more targeted pest types are known to be active, then monitoring the operating characteristic of said active planar cavity resonator for a detected shift that indicates presence of said one or more targeted pest types in the sample volume of .


Allowable Subject Matter

8.	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Regarding Claim 11, none of the prior art fairly teaches or suggest the method claim 9 comprising a reliability test in which temperature conditions in a region at or near the active planar resonator are varied in a controlled manner to switch between different temperature ranges among which pest activity is known to vary, and with a pest intentionally introduced to said region, monitoring the at least one operating characteristic in said different temperature ranges and comparing a difference in magnitudes of detected shifts measured in said different temperature ranges against an expected difference in pest activity within said different temperature ranges.
Claim 12 depends from claim 11. Therefore claim 12 also have allowable subject matter.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Yates et al. (Pub NO. US 2010/0021611 A1) discloses Processing Grain and the Like.	
b. Yang et al. (Pub NO. US 2010/0088039 A1) System and Method of Sensor.
c. Goto et al. (Pub NO. US 2007/0028668 A1) discloses Molecule Detection Sensor.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858